EX 10.20

AMENDED AND RESTATED CONSULTING AGREEMENT

This Amended and Restated Consulting Agreement (this “Agreement”), dated as of
March 11, 2020 (the “Execution Date”), is made and entered into by and among E.
Scott Beattie (“Beattie”), and Revlon Consumer Products Corporation (“RCPC”) and
Revlon, Inc. (“Revlon” and collectively with RCPC and its subsidiaries, the
“Company”).
WHEREAS, Beattie previously provided advisory services to the Company pursuant
to that certain Consulting Agreement, dated as of November 2, 2016, by and
between Beattie and the Company, which agreement expired on November 2, 2019;
WHEREAS, the Company and Beattie desire that Beattie continue to provide
advisory services to the Company subject to the terms and conditions contained
in this Agreement; and
WHEREAS, as consideration for the Company providing Beattie with the
compensation described herein, Beattie agrees to provide advisory services to
the Company as set forth in this Agreement.
NOW, THEREFORE, in consideration of the covenants and obligations set forth
herein, Beattie and the Company hereby agree as follows:
1.ADVISORY SERVICES. Beattie agrees to the following:
a.During the Advisory Period (as defined below), Beattie shall serve as
non-employee senior advisor (“Senior Advisor”) to Debra Perelman, the Company’s
President and Chief Executive Officer, or her successor (the “CEO”), reporting
directly to the CEO. In his role as Senior Advisor, Beattie shall provide
advice, assistance and cooperation to the Company if, as, when and to the extent
requested by the CEO (any and all of the foregoing, the “Advisory Services”).
Beattie shall provide the Advisory Services to, and at the direction of, the
CEO. Beattie shall be permitted to perform the Advisory Services from New York
City or the State of Florida at any given time during the Advisory Period, and
Beattie shall use his best efforts to attend all in-person meetings of Revlon’s
Board of Directors (the “Board”).
b.Beattie acknowledges and agrees that, unless expressly authorized by the CEO
or the Board, or in connection with his services as a member of the Board in
accordance with his fiduciary duties, he is not authorized to speak publicly, or
to issue any other form of communication or disclosure to the public, on behalf
of the Company, to enter into agreements on behalf of the Company or to
otherwise bind the Company.
c.Advisory Services Pay. In consideration of Beattie’s agreement to provide the
Advisory Services and his actually providing the Advisory Services as, when and
to the extent requested by the CEO, the Company agrees to pay Beattie during the
Advisory Period (and as provided in Section 1(g), if applicable) a fee at a rate
of USD 250,000 per annum (the “Advisory Services Pay”), which will be payable in
equal installments on a monthly basis starting effective as of December 15,
2019, and on the 15th of every month after the Execution Date during the
applicable period (each such date, a “Regular Payment Date”).
d.Board of Director Compensation. In consideration of Beattie’s service as a
member of the Board, the Company agrees to pay Beattie, during his term as a
Company director, all compensation



--------------------------------------------------------------------------------



earned by Beattie in connection with his service as a member of the Board,
including all retainer and meeting fees, to be determined and paid in accordance
with the Company’s compensation policy for outside directors generally.
e.Business Expenses. The Company shall promptly reimburse Beattie for reasonable
and necessary expenses actually incurred by Beattie in connection with the
business and affairs of the Company and the performance of Beattie’s duties
hereunder, subject to and in accordance with the Revlon Travel and Entertainment
Policy, as in effect from time to time.
f.Term. The “Advisory Period” shall begin on the day following the Execution
Date (the “Effective Date”) and shall continue for 12 months (the “Initial
Term”), unless earlier terminated in accordance with Section 1(g) of this
Agreement. The Initial Term shall be automatically renewed for successive 1-year
periods (the Initial Term, together with such renewal terms, being the “Term”)
until either party delivers to the other a written notice of their intent not to
renew the Term, to be delivered at least 60 days prior to the expiration of the
then-effective Term.
g.Termination. Without limiting the generality or effect of Section 1(f) herein,
this Agreement shall terminate prior to the expiration of any then-applicable
Term upon the earliest to occur of:
(i)the date on which the Board and/or the CEO notifies Beattie that it no longer
requires Beattie’s provision of the Advisory Services for any reason other than
for Cause (as defined below), or the date of Beattie’s death or permanent and
total disability;
(ii)the date on which Beattie or the Company terminates the Advisory Period as a
result of the Company’s failure to re-nominate him to the Board (other than in
connection with the existence of Cause);
(iii)the date on which Beattie notifies the Board and/or the CEO that he no
longer wishes to provide the Advisory Services for any or no reason; or
(iv)the date on which Beattie is terminated by the Company as a result of his
commission of any of the following act(s): (A) the willful material failure by
Beattie to provide or perform the Advisory Services; (B) Beattie’s commission of
any felony or any crime involving moral turpitude; or (C) a material breach of
Sections 4, 5 or 6 or 7 of this Agreement (a “Restrictive Covenant Breach”) (any
such event under clause (A), (B) or (C), “Cause”). The Company shall provide
written notice of the same to Beattie (setting forth in reasonable detail the
act(s) alleged to constitute Cause), who shall then have 15 days to cure such
event of Cause, if and to the extent any occurrence of Cause is determined by
the Board in good faith to be capable of cure.
In order to terminate the Advisory Period pursuant to subsection (i), (ii) or
(iii) above, the Company or Beattie, as applicable, must provide the other with
at least 30 days’ prior written notice.
In the event the Advisory Period terminates pursuant to subsection (i) or (ii)
of Section 1(g), and subject to Beattie’s execution of a Release (as defined
below), which Release shall become effective and irrevocable as of the date the
Advisory Period is so terminated (the date such Release actually becomes
effective and irrevocable, the “Release Effective Date”), Beattie shall continue
to receive the Advisory Services Pay for a period beginning on the Regular
Payment Date subject to signing such Release and following the Release Effective





--------------------------------------------------------------------------------



Date through the end of any then-effective Term; provided that the first such
payment shall include any amounts that would have otherwise been paid during the
period from the date the Advisory Period terminates through such first payment
date. For purposes of this Agreement, the term “Release” shall mean a form of
general release in favor of the Company and its affiliates substantially similar
to the “General Release” included in the Separation and Release Agreement
entered into between the parties on November 2, 2016 (the “Separation
Agreement”).
For the avoidance of doubt, upon the conclusion of the Advisory Period for any
reason other than pursuant to subsection (i) or (ii) of this Section 1(g), the
Advisory Services Pay shall cease, subject to Section 8 and Section 9 of this
Agreement.
2.SERVICE ON BOARD OF DIRECTORS. During the Advisory Period, Beattie shall serve
as non-executive Vice Chairman of the Board at the discretion of, and subject to
approval by, the Board, and as long as so elected by the Company’s shareholders.
As of the Effective Date, Beattie shall be covered (solely with respect to his
role and position as a member of the Board) by the Company’s directors and
officers insurance policy, as in effect from time. Beattie may continue to serve
as a member of the executive committee of the board of directors of the Personal
Care Products Council (f/k/a the Cosmetic, Toiletry & Fragrance Association) on
behalf of the Company.
3.COOPERATION. Beattie agrees, without limitation as to time, to provide his
attendance and truthful testimony where deemed appropriate by the Board, with
respect to any investigation or the Company’s defense or prosecution of any
existing or future claims with respect to any matters about which Beattie has
knowledge by virtue of providing the Advisory Services, by virtue of serving as
a member of the Board or by virtue of his prior services to Elizabeth Arden,
Inc. Such assistance and cooperation shall be provided by Beattie without fee or
charge, other than the Company’s reimbursement of reasonable travel expenses.
Assistance shall be given at locations and times mutually agreed upon by Beattie
and the Company, except with respect to mandated court appearances for which
Beattie will make himself available upon reasonable notice.
4.CONFIDENTIAL INFORMATION. Unless the Board or CEO consents or directs Beattie
in writing, he will not at any time during or after his service with the
Company, use any Confidential Information (as defined in this Section 4) for his
own benefit or disclose any Confidential Information to anyone outside the
Company or to any employee or consultant of the Company not also having
authorized access to and a legitimate need to know such Confidential
Information, nor shall he direct anyone else to do so. In the event Beattie is
requested or required to make disclosure of any Confidential Information under
any court order, subpoena or other judicial process, he will promptly notify the
Company, take all reasonable steps requested by the Company to defend against
the compulsory disclosure and permit the Company to take control with counsel of
its choice in any proceeding relating to the compulsory disclosure. For purposes
of this Agreement, “Confidential Information” means any information, including
without limitation, any financial information, projections, forecasts, business
plans, synergy and/or cost reduction plans and related actions, mergers and
acquisitions and divestitures, research and development projects, advertising,
marketing and/or promotional plans, new business development projects, status of
any contracts or contractual negotiations, formula, pattern, drawing,
compilation, program, device, method, technique, computer security information,
process, cost data, customer or supplier list or product or related information,
directly or indirectly related to the past, present or anticipated business
affairs of the Company or its affiliates, that derives value, actual or
potential, from not being generally known to the public or to other persons who
can obtain value from its disclosure or use, and any information regarding
personal matters of any directors, officers or employees, or their respective
family members, disclosed to Beattie or known to him through or in the course of
his service with the Company or its





--------------------------------------------------------------------------------



affiliates, directly or indirectly relating to the past, present or anticipated
business affairs of the Company or its affiliates. Beattie understands that he
may not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of Confidential Information that is made (i) in
confidence to a federal, state or local government official, or to his attorney,
either directly or indirectly; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law. The restrictions set forth in this
Section 4 are in addition to, and concurrent with, any confidentiality or
similar restrictions, agreements or covenants by which Beattie is otherwise
bound.
5.NON-COMPETITION. During the Restricted Period (as defined in Section 6 of this
Agreement), Beattie will not directly or indirectly, as a director, officer,
stockholder, partner, associate, employee, consultant, owner, agent or
independent contractor become or be interested in, or associated with (all of
the foregoing being referred to as “Associate with”), any other corporation,
firm or business that is engaged in a consumer or professional cosmetics,
fragrances, toiletries business or any other business that is competitive, in
any geographical area, with any business of the Company (a "Restricted Entity");
provided that Beattie’s ownership, directly or indirectly, of not more than 1%
of the issued and outstanding stock of a corporation (including those that may
constitute a Restricted Entity), the shares of which are regularly traded on a
national security exchange or on the over-the-counter market shall not, solely
on its own, be deemed to be a violation of this Section 5. Notwithstanding the
foregoing, Beattie may associate with a Restricted Entity during the Restricted
Period if approved in advance in writing by the Company, with such approval not
to be unreasonably withheld, and in compliance with such reasonable standards
and protocols as the Company may designate in writing.
6.NON-SOLICITATION. Beattie hereby agrees that, during the Restricted Period (as
defined below), he will not: (a), directly or indirectly, solicit, induce,
influence, or attempt to solicit, induce or influence, any person then employed
by the Company with whom Beattie has had contact to terminate his or her
employment relationship with the Company, or otherwise interfere with any such
employment by or association with the Company for the purpose of associating, as
an employee or otherwise, with any Restricted Entity (as defined in Section 5)
or otherwise encourage any such employee to leave his or her employment with the
Company; and (b) directly or indirectly, solicit, induce, influence, or attempt
to solicit, induce or influence, any customer, supplier, licensor and/or vendor
of the Company with whom Beattie has had contact to divert his, her or its
business to any Restricted Entity or otherwise encourage such customer,
supplier, licensor and/or vendor to terminate its business relationship with the
Company or otherwise interfere with any business or contractual relationship of
the Company that may exist from time to time, including but not limited to with
any supplier, customer, licensor and/or vendor. The “Restricted Period” shall
mean: (i) the Term; (ii) any period that Beattie is serving as a director of
Revlon; and/or (iii) the remainder of the then-effective Term in the event that
the Advisory Period is terminated pursuant to subsection (i) or (ii) of Section
1(g) of this Agreement, provided that the Company honors its obligations to
Beattie under the paragraph prior to last of Section 1(g) of this Agreement.
7.NON-DISPARAGEMENT. Beattie agrees and acknowledges that he will not at any
time make any statement (orally or in writing) or take any action which, in any
way, disparages the Company or any of its affiliates. The Company agrees that it
shall not, and shall instruct its officers and members of the Board not to,
disparage, criticize or defame Beattie. Nothing in this Section 7 shall prohibit
the Company, its affiliates, Beattie or any other person or entity from
providing truthful and accurate facts where required by lawfully compelled
testimony; provided that Beattie notifies the Company in advance of any such
testimony by Beattie and cooperates with the Company’s reasonable efforts with
respect to such testimony, to the fullest extent permitted by applicable law.
This Section 7 will survive in perpetuity.





--------------------------------------------------------------------------------



8.BREACH OF AGREEMENT. Notwithstanding anything herein to the contrary, Beattie
agrees that the Company may immediately cease further payment of the Advisory
Services Pay, and the Company’s obligation to provide any additional
consideration under this Agreement will be void, in the event Beattie commits a
Restrictive Covenant Breach. Beattie agrees that if there is a Restrictive
Covenant Breach, it will be difficult to measure the exact amount of damages.
Beattie understands and agrees that a Restrictive Covenant Breach will
constitute a material breach of this Agreement which will cause the Company to
suffer immediate, substantial and irreparable injury, and which will be a
sufficient basis for a court to award injunctive relief (without the necessity
to post bond) and monetary damages to the Company without affecting the
remainder of this Agreement.
9.SECTION 409A. The intent of the parties is that payments and benefits under
this Agreement shall comply with or be exempt from Internal Revenue Code Section
409A and applicable guidance promulgated thereunder (collectively “Code Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted in accordance therewith. In no event whatsoever shall the Company
or its affiliates be liable for any tax, interest or penalties that may be
imposed on Beattie by Code Section 409A or any damages for failing to comply
with Code Section 409A or otherwise. To the extent any taxable expense
reimbursement or in-kind benefits under this Agreement is subject to Code
Section 409A, the amount thereof eligible in any calendar year shall not affect
the amount eligible for any other calendar year, in no event shall any expenses
be reimbursed after the last day of the calendar year following the year in
which Beattie incurred such expenses, and in no event shall any right to
reimbursement or receipt of in-kind benefits be subject to liquidation or
exchange for another benefit. Notwithstanding any provisions of this Agreement
to the contrary, if Beattie is a “specified employee” (within the meaning of
Code Section 409A and determined pursuant to any policies adopted by the Company
consistent with Code Section 409A), at the time of Beattie’s separation from
service, and if any portion of the payments or benefits to be received by
Beattie upon separation from service would be considered deferred compensation
under Code Section 409A and cannot be paid or provided to Beattie without
Beattie incurring taxes, interest or penalties under Code Section 409A, amounts
that would otherwise be payable pursuant to this Agreement and benefits that
would otherwise be provided pursuant to this Agreement, in each case, during the
six-month period immediately following Beattie’s separation from service will
instead be paid or made available on the earlier of (i) the first business day
of the seventh month following the date of Beattie’s separation from service or
(ii) Beattie’s death. Each payment under this Agreement is intended to be a
“separate payment’’ and not one of a series of payments for purposes of Code
Section 409A.
10.GOVERNING LAW: JURISDICTION: WAIVER OF TRIAL BY JURY. This Agreement shall be
governed by, and construed pursuant to, the laws of the State of New York
applicable to transactions executed and to be wholly performed in New York
between residents thereof, without regard to the state’s conflict of law
provisions that would require application of the laws of a different
jurisdiction, except as otherwise preempted by the laws of the United States.
The parties consent and agree to the exclusive jurisdiction of the Federal and
State courts sitting in the County of New York for all purposes. ALSO, AS A
MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT, TO THE EXTENT
ALLOWED BY LAW, THE PARTIES KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED ON THIS AGREEMENT
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, THE CONSULTING
RELATIONSHIP, OR ACTIONS OR INACTIONS OF ANY PARTY HERETO.
11.ENTIRE AGREEMENT. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof including, but not limited to, any
emails or





--------------------------------------------------------------------------------



term sheets (but not, for the avoidance of doubt, the Separation Agreement). No
representation, promise or inducement has been made by either party that is not
embodied in this Agreement, and neither party shall be bound by or liable for
any alleged representation, promise or inducement not so set forth. In entering
into, performing and enforcing this Agreement, each of Beattie and the Company
disclaim any reliance whatsoever on any representations, warranties, promises,
understandings or arrangements that are not expressly set forth, or referred to,
in this Agreement. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
12.ASSIGNMENT. This Agreement shall be binding upon the parties hereto and their
successors and permitted assignees. This Agreement, and Beattie’s rights and
obligations hereunder, may not be assigned by the parties, nor may the parties
pledge, encumber or anticipate any payments or benefits due hereunder, by
operation of law or otherwise.
13.SEVERABILITY. Any provision of this Agreement that is held to be invalid or
unenforceable under any applicable law or regulation shall, to the extent of any
such invalidity or unenforceability, be deemed by the parties (a) to be modified
to the extent necessary to cure such invalidity or unenforceability and to carry
out so far as possible the intention manifested by the provision in question or
(b) if necessary, to be omitted from this Agreement, but such invalidity or
unenforceability, and such resulting modification or omission, shall not
invalidate or render unenforceable the remaining provisions of this Agreement.
14.CONSTRUCTION OF AGREEMENT. The parties hereto acknowledge and agree that each
party has reviewed and negotiated the terms and provisions of this Agreement and
has contributed to its drafting. Accordingly, the rule of construction to the
effect that ambiguities are resolved against the drafting party shall not be
employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties hereto and not in favor
or against either party. The parties further agree that the recitals set forth
in the beginning of this Agreement shall constitute substantive terms of this
Agreement.
15.INDEPENDENT CONTRACTOR. Beattie warrants that, during the Advisory Period,
Beattie will at all times be and remain an independent contractor, and will not
be considered the agent, partner, principal or employee of the Company or any of
its affiliates. Beattie will be free to exercise his own judgment as to the
manner and method of providing the Advisory Services to the Company, subject to
applicable laws and requirements reasonably imposed by the Company. Beattie
acknowledges and agrees that, during Advisory Period, he will not be treated as
an employee of the Company or any of its subsidiaries or affiliates for purposes
of federal, state or local income or other tax withholding, nor unless otherwise
specifically provided by law, for purposes of the Federal Insurance
Contributions Act, the Social Security Act, the Federal Unemployment Tax Act or
any workers’ compensation law of any state or country (or subdivision thereof),
or for purposes of benefits provided to employees of the Company or any of its
affiliates under any employee benefit plan, program, policy or arrangement
(including, without limitation, vacation, holiday and sick leave benefits,
insurance coverage and retirement benefits). Beattie acknowledges and agrees
that, as an independent contractor, he will be required to pay (and that the
Company will not withhold or remit) any applicable taxes on the fees paid to him
by the Company, and to provide workers’ compensation insurance and any other
coverage required by law. Beattie will at all times indemnify, hold harmless and
defend the Company for all liabilities, losses, damages, costs (including,
without limitation, legal costs and other professional fees on an indemnity
basis) and expenses of whatsoever nature incurred or suffered by the Company or
any of its affiliates arising from Beattie’s performance of or breach of
Beattie’s obligations or warranties under this Agreement. Beattie





--------------------------------------------------------------------------------



hereby acknowledges that he will have no recourse against the Company (or any of
its directors, officers, personnel, representatives, agents, successors or
affiliates) for any such liability, loss, damage, cost or expense.
16.WORK PRODUCT.
(1)Beattie acknowledges that any and all records, files, notes and working
papers relating to the Advisory Services and all trademarks, artwork, logos,
graphics, video, text, data and other materials and information supplied by the
Company to Beattie in connection with this Agreement, shall remain the sole and
exclusive property of the Company to be used only in connection with the
Advisory Services.
(2)All work product, including, without limitation, all records, files, notes
and working papers, inventions, ideas, know how, data, designs, artwork, text,
sketches, drawings, notebook and labbook entries, works and improvements of any
kind whatsoever, whether of a technical, artistic or economic nature or
otherwise, made or conceived by Beattie, either solely or jointly with others
(including, without limitation, with the Company or its affiliates), which
result from the Advisory Services (collectively, the “Work Product’’) shall be
the sole property of the Company and its designees. Beattie hereby agrees to
promptly: (i) communicate and to assign to the Company or its designees all such
Work Product; (ii) execute and deliver all papers, instruments and assignments
requested by the Company or its designees; (iii) perform any other reasonable
act that the Company or its designees may require to vest in the Company or its
designees all right, title and interest in and to all patents, copyrights,
trademarks and other rights in and to the Work Product in any and all countries;
and (iv) communicate, cooperate and provide all relevant information required by
any attorney of the Company or its affiliates or any of their designees for the
preparation of any patent, trademark, domain name, copyright and/or other
similar filing. All Work Product and other material developed or acquired by
Beattie, whether solely or jointly with others, in the course of performing the
Advisory Services, as well as all information and material furnished to Beattie
by the Company, whether or not patented, copyrighted or trademarked, shall
remain the property of the Company and its affiliates and shall be held by
Beattie as their custodian in strict confidence in accordance with the
confidentiality provisions of this Agreement and as a trade secret which is the
property of the Company or its affiliates.
17.COUNTERPARTS. This Agreement may be executed in separate counterparts, each
of which will be deemed to be an original and both of which taken together will
constitute one and the same agreement.






{Signature Page Follows}






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement is executed as of the Execution Date.








/s/ E. Scott Beattie




E. Scott Beattie
















REVLON CONSUMER PRODUCTS CORPORATION










By:/s/ Debra Perelman






Debra Perelman






President & CEO




















      REVLON, INC.














By:/s/ Debra Perelman






Debra Perelman






President & CEO












